                                         Case 3:19-cv-03770-WHO Document 271 Filed 03/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ILLUMINA, INC., et al.,                             DISCOVERY ORDER

                                   8                     Plaintiffs,                         Case No. 19-cv-03770-WHO (TSH)
                                   9              v.                                         Re: Dkt. No. 263
                                  10     BGI GENOMICS CO., LTD, et al.,                      Case No. 20-cv-1465-WHO (TSH)
                                  11                     Defendants.                         Re: Dkt. No. 269
                                  12
Northern District of California
 United States District Court




                                  13           In the joint discovery letter brief concerning deposition continuations, Defendants state

                                  14   that “[t]he parties agreed to produce the custodial documents of a witness at least 5 business days

                                  15   prior to that witness’s deposition.” The Court can’t tell if this is meant to be a reference to exhibit

                                  16   6 to the letter brief, or if it is referring to something else. The Court orders therefore Defendants

                                  17   to file a statement by March 11, 2021 identifying that agreement, and if it is something other than

                                  18   exhibit 6, attaching it as an exhibit or exhibits.

                                  19           IT IS SO ORDERED.

                                  20

                                  21   Dated: March 10, 2021

                                  22
                                                                                                     THOMAS S. HIXSON
                                  23                                                                 United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
